Title: From Benjamin Franklin to David Hall, 27 September 1766
From: 
To: 


Dear Mr Hall,
London, Sept. 27. 1766
I have before me your Favours of May 1. and July 12. and thank you for the Readiness with which you have supplied Mrs. Franklin from time to time.
Here is a dead Calm of Politicks at present, the Publick being tired with the Invectives against Lord Chatham, and no fresh Game started for the political Beagles to hunt down; and probably none will start till the Meeting of Parliament, which ’tis said will certainly be on the 11th. of November.
I condole with you and Cousin Molly on the Death of your Brother at Barbadoes, of which unhappy Event Mrs. Franklin inform’d me.
Mr. and Mrs. Strahan have been in the North some Weeks, and are but just return’d. She is laid up with a most severe Fit of the Gout, which I hope will prove salutary to her, by giving a new Turn to her Constitution. He had desired me to mention his Absence, and excuse his not Writing to you per last Packet; but thro’ Hurry I omitted writing to you myself.
My Love to your Wife and Children, to whom with yourself I wish all Prosperity, being Dear Friend, Yours affectionately
B Franklin
 
Addressed: To / Mr David Hall / Printer / Philadelphia
Endorsed: Mr. Franklin, Septr. 27. 1766
Stoughton
